DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/10/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature document titled “http://lftlures.com/catalog/wacky-hook-weight-system”.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 12 “at least one weight”, in claim 13 “at least one assembly”, and in claims 14 and 15 “at least one embellishment” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to because Figure 4 displays the reference character incorrectly. The reference character “22” should be listed on the same line so as to be clear as to what is the full reference character number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the sentence “The device may be weighted or have additional embellishments to enhance an angler’s fishing success” can be viewed as listing purported merits which should not be referred to in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 is objected to because of the following informalities: in claim 13 “attached” should be changed to --attach--. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the diameter of a fishing lure” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
In claim 1, the phrase “wherein the tapered end is smaller than the diameter of a fishing lure to ensure the stability of the main body while attached to the fishing lure” is unclear. Based on the language used, it is unclear as to whether the fishing lure itself is intended to be a positive limitation, otherwise, it is an intended use phrase. For examination purposes the phrase will be read as an intended use phrase with the fishing lure not being positively cited as a limitation. 
In line 1 of claims 4 and 5, it is unclear whether the limitations “two apertures” and “four apertures”, respectively, are each further defining “at least one aperture” in claim 1, or recites separate, additional apertures. For examination purposes “two apertures” and “four apertures”, respectively, will be read as “the at least one aperture comprising two apertures” and “the at least one aperture comprising four apertures”, respectively.  
In claim 6, it is unclear whether “a fishing lure” in line 1 is in reference to “a fishing lure” in claim 1, or recites a separate, additional lure. 
In claim 7, the phrase “wherein the fishing lure is a worm” is unclear. Based on the language used, it is unclear as to whether the fishing lure itself is intended to be a positive limitation, otherwise, it is an intended use phrase. For examination purposes the phrase will be read as an intended use phrase with the fishing lure not being positively cited as a limitation.
In claim 8, the phrase “wherein the worm is selected from the group consisting of live worm and artificial worm” is unclear. Based on the language used, it is unclear as to 
Claim 9 recites “the end of the fishing lure” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
In claim 9, the phrase “wherein the device is connected to the end of the fishing lure” is unclear. Based on the language used, it is unclear as to whether the fishing lure itself is intended to be a positive limitation, otherwise, it is an intended use phrase. For examination purposes the phrase will be read as an intended use phrase with the fishing lure not being positively cited as a limitation.
Claim 10 recites the limitation “the device is connected to a portion of the fishing lure disparate from the ends”. It is unclear whether it is “disparate from the ends” of the main body of the device or the fishing lure. Examiner notes if the ends of the fishing lure are intended to be recited, then “the ends” further lack antecedent basis.  
In claim 10, the phrase “wherein the device is connected to a portion of the fishing lure disparate from the ends” is unclear. Based on the language used, it is unclear as to whether the fishing lure itself is intended to be a positive limitation, otherwise, it is an intended use phrase. For examination purposes the phrase will be read as an intended use phrase with the fishing lure not being positively cited as a limitation.
In claim 11, the phrase “wherein the loop fixture passes through the tapered end of the fishing device” is unclear. Based on the language used, it is unclear as to whether the loop fixture is intended to be a positively recited limitation. For examination 
Claims 2-3 and 12-15 are being rejected as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in pubic use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acker (US 2003/0159328).
Regarding claim 1, Acker discloses a fishing device (22), comprising:
a hollow cylindrical main body (24) with a tapered end (26 close to aperture (32)) opposed to a non-tapered end (opposite end from (32)); and 
at least one aperture (opening to the cavity (28), see right side of Fig. 5) on the main body (24) to allow for the passage of a fishing hook; and 
wherein the tapered end (26 close to aperture (32)) is smaller than the diameter of a fishing lure (2) to ensure the stability of the main body while attached to the fishing lure (The claim only requires the fishing device, the structure of the fishing device of Acker can perform this function. Further see Fig. 9 of Acker that illustrates the tapered end is smaller than the diameter of the fishing lure (2)).
Regarding claim 7, Acker discloses wherein the fishing lure is a worm (2). 
Regarding claim 8, Acker discloses wherein the worm is selected from the group consisting of live worm and artificial worm (the lure throughout Acker is disclosed as a plastic worm (2), ex. paragraph [0027]). 
Regarding claim 9, Acker discloses wherein the device is connected to the end of the fishing lure (Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US 2003/0159328) in view of Bretl (US 2782550).
Regarding claim 2, Acker is silent as to the main body material selected from the group consisting of plastic, metal, rubber, and composites thereof. 
Bretl teaches a fishing device (6) made from a plastic or a non-corrodible metal (col. 1, lines 50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker with the material of Bretl in order to help better conform in general shape to the cross-section of the body portion of the bait which it encompasses (Bretl: col. 1, lines 21-24). 
Regarding claim 4, Acker is silent as to wherein two apertures are on the main body.
Bretl teaches two apertures along a fishing device (Figs. 1 and 3, col. 1, line 57- col. 2, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker to include two apertures as taught by Bretl to allow for the securing of the hook and lure in a specific position so that there is less likelihood that the hook or lure be separated while in use.  
Regarding claim 5, Acker is silent about wherein four apertures are on the main body. 
Bretl teaches two apertures along a fishing device (Figs. 1 and 3, col. 1, line 57-col. 2, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Regarding claim 6, Acker is silent as to wherein the main body is open at both ends to allow for a fishing lure to be passed through the main body. 
Bretl teaches wherein the main body (6) is open at both ends to allow for a fishing lure (4) to be passed through the main body (6) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker to allow for the passing of a fishing lure through the main body as taught by Bretl in order to securely anchor the fishing device in place on the lure.  
Regarding claim 10, Acker is silent as to wherein the device is connected to a portion of the fishing lure disparate from the ends.
Bretl teaches wherein the device is connected to a portion of the fishing lure disparate from the ends (Fig. 1; col. 1, lines 51-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker to allow for the connection of the device onto the 
Regarding claim 11, Acker is silent as to wherein the fishing device is connected to an end of the fishing lure, such that a fishing hook with a loop fixture can be passed through both the fishing lure and the fishing device, and wherein the loop fixture passes through the tapered end of the fishing device.
Bretl teaches wherein the fishing device is connected to an end of the fishing lure, such that a fishing hook with a loop fixture can be passed through both the fishing lure and the fishing device (Bretl: Fig. 1, fishing hook passes through the apertures of fishing device and through fishing lure), and wherein the loop fixture passes through the tapered end of the fishing device (since this is being examined as intended use language, the structure of Acker as modified by Bretl allows for the loop fixture to pass through the tapered end of the fishing device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker to allow for the fishing hook with a loop fixture to pass through both the fishing lure and the fishing device as taught by Bretl in order to further secure the fishing device to the fishing lure.    
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Acker (US 2003/0159328) in view of Bretl (US 2782550) and Ratte (US 6996931).
Regarding claim 3, Acker as modified by Bretl is silent as to wherein the metal is selected from the group consisting of brass, zinc, tungsten, lead, and composites thereof. 
Ratte teaches a fishing device (16) made from lead (col. 2, line 67 – col. 3, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker modified by Bretl with the material of Ratte in order to help better weigh down the lure in order to place the lure in better position when using the fishing device for specific fish that require a lower depth. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US 2003/0159328) in view of Devilder (FR 2509133A1, machine translation attached).
Regarding claim 12, Acker is silent as to the fishing device further comprising at least one weight connected to the main body. 
Devilder teaches a counterweight (66) connected to a fishing device (62) (paragraph 279 of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker to include a counterweight as taught by Devilder in order to maintain the fishing device at an appropriate height above the bottom to improve the chance of catching particular types of fish.  
Regarding claim 13, Acker is silent as to the fishing device further comprising at least one assembly on the main body to allow for at least one fishing weight to attach to the main body. 
Devilder teaches the fishing device further comprising at least one assembly on the main body to allow for at least one fishing weight to attach to the main body (Fig. 4, paragraphs 212 and 236 of machine translation; as an example of an assembly to .    
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US 2003/0159328) in view of Baucom (US 2003/0056423).
Regarding claim 14, Acker is silent in regards to further comprising at least one embellishment on the main body. 
Baucom teaches a skirt teaser (30) that includes a resilient ring (32) secured in a groove or channel (29) of a fishing device (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fishing device of Acker to include an embellishment as taught by Baucom in order to provide an additional fish attracting component.   
Regarding claim 15, Acker as modified by Baucom teaches (references to Baucom) wherein the at least one embellishment is selected from the group consisting of spinners, rattles, skirts, and dressings (30; paragraph [0041]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Jacobsen (US 3193965) teaches a fishing device that secures hook to worm type lure. 

Franklin (US 2007/0044369) teaches a fishing device protecting the line with ready removal. 
Coleman (GB 2491683) teaches a fishing device with generally same shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643